Filed 12/20/19                           Case 18-02154                             Doc 17



       1                             NOT FOR PUBLICATION
       2                       UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF CALIFORNIA
       3
       4   In re:                               )
                                                )
       5   RYAN KENDALL MURRAY,                 )   Case No. 18-23938-C-7
                                                )
       6                        Debtor.         )
           _______________________________ )
       7                                        )
           EDWARD MASSENGALE,                   )
       8                        Plaintiff, )        Adv. Pro. No. 18-2154-C
           v.                                   )
       9                                        )
           RYAN KENDALL MURRAY,                 )
      10                                        )
           ____________________D_e
                                 _f_e
                                    _n_d
                                       _a_n
                                          _t_.
                                             ___)
      11
      12                 FINDINGS OF FACT AND CONCLUSIONS OF LAW
      13   CHRISTOPHER M. KLEIN, Bankruptcy Judge:
      14         This adversary proceeding seeks, first, to except from
      15   discharge under 11 U.S.C. § 523(a)(2) a $34,060.43 judgment debt
      16   based on an award by the Labor Commissioner, State of California,
      17   and, second, to deny discharge under 11 U.S.C. § 727(a)(4).
      18         The Plaintiff and the Defendant are each self-represented
      19   and were the only witnesses at the trial held before the
      20   undersigned Bankruptcy Judge.
      21
      22                                 Jurisdiction
      23         Jurisdiction is founded on 28 U.S.C. § 1334(b).       Disputes
      24   regarding dischargeability of particular debts and objections to
      25   discharge are core proceedings.      28 U.S.C. §§ 157(b)(2)(I) & (J).
      26   To the extent the dispute, or any portion thereof, ever are
      27   deemed not to be core proceedings the parties are nevertheless
      28   agreed that it may be heard and determined by a Bankruptcy Judge.
Filed 12/20/19                         Case 18-02154                             Doc 17



       1                             Findings of Fact
       2          The Plaintiff, Edward Massengale, obtained a $34,060.43
       3   money judgment against the Defendant, Ryan Kendall Murray dba All
       4   Star Plumbing, from the Superior Court of the State of
       5   California, County of Sacramento, based on an award made April
       6   24, 2012, by the Labor Commissioner, State of California, in
       7   State Case No. 08-66568-1-WH.
       8          The Labor Commissioner determined that Plaintiff was
       9   employed by Defendant, an individual operating a plumbing
      10   business, to perform services as a lead technician/technician
      11   supervisor from January 14, 2011, to June 17, 2011, in Sacramento
      12   County, California, under the terms of an oral agreement at the
      13   promised rate of 30 percent (30%) of job cost to customer, less
      14   the cost of materials.
      15          Total compensation earned during the claim period was
      16   $34,773.12, but Defendant paid Plaintiff only $16,475.21, leaving
      17   a balance due of $18,297.91.    The Labor Commissioner awarded that
      18   sum as wages due, plus $1,549.05 in statutory interest.
      19          In addition, the Labor Commissioner awarded, pursuant to
      20   California Labor Code § 203, a statutory penalty of $8,916.30 for
      21   willful failure to pay final wages.    The award decision made
      22   clear that this penalty does not require malice or blamable
      23   conduct; rather, all that is required is intentional failure to
      24   pay.
      25          The basic award of the Labor Commissioner totaled
      26   $28,763.26, to which $4,862.17 was added by the time of the
      27   Superior Court judgment as post-hearing interest pursuant to
      28   Labor Code §§ 98.1(c), 1194.2 and 2802(b), plus $435.00 for


                                             2
Filed 12/20/19                         Case 18-02154                              Doc 17



       1   filing fees pursuant to Labor Code § 101.      Hence, the total
       2   judgment was $34,060.43.
       3         The testimony of Plaintiff and Defendant is consistent as to
       4   the basic facts, albeit from their respective perspectives.
       5         From the perspective of the Plaintiff, the Defendant made
       6   inconsistent and incomplete payments in what was supposed to be a
       7   twice monthly payroll.    The excuse given by the Plaintiff
       8   routinely during the employment lasting from January 14, 2011, to
       9   June 17, 2011, was that he had to wait for checks from customers
      10   to clear the bank settlement process.       Somehow, the funds never
      11   materialized.    Finally, the Plaintiff quit in frustration.
      12         At some time after the Plaintiff quit, he was re-employed by
      13   the Defendant on the Defendant’s promise to make full and timely
      14   payments, but the same pattern repeated itself.
      15         The Plaintiff resigned for a second time and pursued a
      16   complaint with the Labor Commissioner.      That complaint addressed
      17   only the first period of employment from January 14, 2011, to
      18   June 17, 2011.    The Labor Commissioner’s award addressed only
      19   that first period of employment and is the award that is the
      20   subject of this adversary proceeding.
      21         From the Defendant’s perspective, he is a plumber who lacked
      22   the management skills to operate a plumbing company.      He did not
      23   understand basic finance and accounting and financial controls.
      24   The construction environment in 2011 was particularly challenging
      25   because of the Great Recession.    He found himself and his company
      26   overextended and never was able to catch up.
      27         The Defendant points out that his plumbing business
      28   collapsed into insolvency with wage debts, tax debts, and


                                             3
Filed 12/20/19                        Case 18-02154                             Doc 17



       1   contractor’s bond litigation.    He adds that he lost his
       2   contractor’s license, that he lost his residence and his
       3   warehouse, and that he is now only able to work as a plumber
       4   employed by others.
       5         The Defendant testified to the effect that the situation was
       6   a simple business failure and that he did not intend to cheat
       7   anyone.
       8
       9                           Conclusions of Law
      10         Two questions are presented:    denial of discharge under
      11   § 727(a)(4); and dischargeability of the judgment debt based on
      12   the Labor Commissioner’s award.
      13
      14                                     I
      15         The denial of discharge under § 727(a)(4) requires proof by
      16   a preponderance of evidence that the Defendant debtor “knowingly
      17   and fraudulently”: (1) made a false oath; (2) presented or used a
      18   false claim; (3) attempted to gain money, property, or advantage
      19   for acting or forbearing to act; or (4) withheld recorded
      20   information from an officer of the estate.     11 U.S.C.
      21   § 727(a)(4).
      22         The complaint identifies no facts that purport to support
      23   the allegation of any of the four independent prongs of
      24   § 727(a)(4).
      25         Nor does the evidence presented at trial support a denial of
      26   discharge under § 727(a)(4).    This court, in particular,
      27   conducted a detailed examination of the debtor regarding his
      28   basic bankruptcy schedules and statements.     Nothing emerged to


                                             4
Filed 12/20/19                        Case 18-02154                              Doc 17



       1   suggest a basis for concluding that there was a false oath or
       2   claim or an attempt to gain leverage by acting or forbearing to
       3   act or a withholding from an officer of the estate of recorded
       4   information.
       5         Even if one of those alternatives could be discerned from
       6   the evidence and the record, this court believed the Defendant’s
       7   testimony about his business failure and is persuaded that there
       8   is no evidence to support a finding of fraudulent intent.   The
       9   Plaintiff has not argued that such evidence exists.
      10         Accordingly, the objection to discharge based on § 727(a)(4)
      11   is overruled.   The Defendant is entitled to entry of discharge
      12   under § 727(a) if otherwise eligible for discharge.
      13
      14                                   II
      15         The question becomes whether the $34,060.43 judgment debt
      16   based on the Labor Commissioner’s award should be excepted from
      17   discharge pursuant to § 523(a)(2) as having been obtained by
      18   false pretenses, a false representation, or actual fraud.
      19         The facts alleged in paragraph 5 of the Complaint focus on
      20   false representations regarding intention to pay, said to have
      21   been made to induce the Plaintiff to delay terminating
      22   employment.
      23         The standard elements for false representation fraud are the
      24   same as the common-law tort of intentional misrepresentation.     A
      25   representation must have been made and must have been false and
      26   must have been known by the Defendant to be false and must have
      27   been made to induce the Plaintiff to act and the Plaintiff must
      28   have relied and the Plaintiff’s reliance must have been


                                            5
Filed 12/20/19                         Case 18-02154                            Doc 17



       1   justifiable and damages must have been proximately caused. Turtle
       2   Rock Meadows Homeowners Ass’n v. Slyman (In re Slyman), 234 F.3d
       3   1081, 1085 (9th Cir. 2000); Eugene Parks Law Corp. Defined
       4   Benefit Plan v. Kirsh (In re Kirsh), 973 F2d 1454, 1457 (9th Cir.
       5   1992).
       6         Upon considering the testimony, the key element is whether
       7   the Defendant knew his representations about payment were false
       8   at the time he made them.
       9         This court believed the Defendant’s testimony about the
      10   evolution of the failure of his All Star Plumbing business and
      11   his lack of knowledge of basic business procedures.   One aspect
      12   of that is that, at the time he said he was waiting for checks to
      13   come in and to be cleared by the drawee banks, he expected that
      14   sufficient funds to pay wages would eventually be realized.
      15   Hence, it has not been proved by a preponderance of the evidence
      16   that the debt qualifies for exception to discharge as having been
      17   obtained by false representation.
      18         Mindful that actual fraud and false pretenses are, at least
      19   conceptually, distinct alternative encompassed by § 523(a)(2),
      20   this court has examined the record for evidence probative of
      21   false pretenses or actual fraud and found none.
      22         To be sure, the Plaintiff was badly treated by the Defendant
      23   and holds a legitimate debt.   Nevertheless, it does not qualify
      24   for an exception to discharge.
      25         Accordingly, the $34,060.43 judgment debt will not be
      26   excepted from discharge under § 523(a)(2).
      27
      28


                                            6
Filed 12/20/19                        Case 18-02154                            Doc 17



       1                               Conclusion
       2         Judgment after trial will be entered in a separate judgment
       3   OVERRULING the Plaintiff’s Objection to Discharge pursuant to
       4   § 727(a)(4) and DISMISSING the count seeking to except
       5   Defendant’s debt to Plaintiff from discharge pursuant to
       6   § 523(a)(2).
       7
       8          December 20, 2019

       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                            7
Filed 12/20/19                       Case 18-02154                      Doc 17



       1                    INSTRUCTIONS TO CLERK OF COURT
                                     SERVICE LIST
       2
                The Clerk of Court is instructed to send the attached
       3   document, via the BNC, to the following parties:
       4   Edward Massengale
           8631 Monica Ave
       5   Orangevale, CA 95662
       6   Ryan Kendall Murray
           3529 Kimberly Road
       7   Cameron Park, CA 95682
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                           8
